DETAILED ACTION
This action is in response to communication(s) filed on 8/11/2021
Claim 1 has been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means of a first network tool”, “means of a second network tool”, and “means of a third network tool” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not expressly disclose what structure, material, or acts performing the “first, second, and third network tool”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 2013/0294443) in view of Dua (US 2007/0043829).

Regarding claim 1, Kahn discloses a method of identifying a service, comprising steps of: 
forming a request for an information about the service (see Kahn; [0237]; F1 Step1. Internet user A who is a user on the second alphanumerically addressed IP network, enters the telephone number B# of a contact on the first numerically addressed network, into VOIP client software. The VOIP client software may be resident on user A's Internet device or in the network), 
then by means of a second network tool, entering at least one resource record containing a type of the service, reference to the service registry, a service identifier in the registry, service parameters for further access to the registry of services to a DNS zone of an ENUM domain associated with a telephone number (see Kahn; [0524-0528]; Continuing with zone delegation in the continental USA, service granularity and distribution may be increased down to "state and city" following the NANP (North American Numbering Plan). By delegating zones up to L6 (Level 6) in the dotted path, the following DNS routes connections to a Gateway servicing San Francisco, Calif. L1 is TLD (Top Level Domain)="com" L2 is VPN (Virtual Private Network)="dom." L3 is USA="1." and L456 is SFO CA="*.5.1.4." Thus all phones numbers beginning with International Country Code "1" (USA) followed by area code "415" (SFO) are serviced on the DNS A record for domain "*.5.1.4.1.dom.com" pointing to the IP address of Gateway C5141 located in San Francisco, Calif. This zoning is graphically depicted in FIG. 33.); 
converting the phone number by a method defined for ENUM into an ENUM domain name (see Kahn; [0729]; a VOIP Gateway with DID (direct in dialing) capability, routes an incoming call, from the legacy network to an IP Service Provider, on the dialed destination. Call routing in the conventional case is thus determined by mapping the DID dialed number to a registered URI. Typically, this URI resolves to a location server that then locates the VOIP user associated with the DID number), 
then using a third network tool generating a DNS query to obtain resource records for said ENUM domain name using DNS tools (see Kahn; [0619]; Legacy telephone (.about.100) dialing E164 plus (+) prefixed phone numbers (.about.200) route along the horizontal axis to the legacy and geographically mapped telephony networks (.about.250). The disclosed method and system shows legacy telephone dialing the IP root (#) prefix (.about.300) that routes connections along the vertical axis into the IP cloud (.about.350) via media gateway (not shown) and registry database mapping the dialed numbers into associated IP addresses), 
at least one resource record associated with the specified ENUM domain name of the telephone number is sent from a DNS server to the third network tool in response to a DNS query (see Kahn; [0630]; DNS returns NAPTR records describing client supported services), 
obtaining from at least one resource record the information about the service identifier, the type of the service, the reference to the service registry, the service parameters for a further formation of a request to the service registry (see Kahn; [0625]; the IP media gateway receiving the "#" switched connection may perform a DNS query on the ENUM assembled domain, which returns NAPTR resource (URI) records), 
using the third network tool forming and performing a request to the service registry, which at a minimum contains the service identifier (see Kahn; [0760]; F39 Step1. Web user A directs the browser to "frisb dot com" and enters a conventional telephone number B# ("14154125111" as illustrated), sending the disc to the contact they wish to establish communication with), 
in response to the request to the service registry, an information about the network address and metadata of the service is sent to the third network tool from the service registry (see Kahn; [0763-0764]; The applet is automatically configured to register the B "disc extension" as per the SOLO method and system described above. On completing automatic service registration, FRISB has established a logical callback path from telephone B to the web browser window with same title. Telephone B receives a "virtual disc", presented as a callback notification and prompt. In one embodiment this call back notification is a "missed call" with the local service Gateway that the disc registered into set as the caller line identity).
However, the prior art does not explicitly disclose wherein pre-creating a service registry, in which by means of a first network tool pre-entering at least one entry that characterizes properties of the service, and the service registry is implemented with an ability to change, add and delete an entry that characterizes the properties of the service.
Dua in the field of the same endeavor discloses techniques for accessing a storage or computing device via the Internet using a Domain Name System (DNS)-based infrastructure.  In particular, Dau teaches the following:
wherein pre-creating a service registry, in which by means of a first network tool pre-entering at least one entry that characterizes properties of the service, and the service registry is implemented with an ability to change, add and delete an entry that characterizes the properties of the service (see Dua; [0047]; FIG. 2 is a flowchart illustrating the steps in the process of a storage device registering itself with a service provider's SIP registrar server according to a preferred embodiment of the present invention. In step 302, the network storage device 238 is first connected to the VOIP adapter's 226 Ethernet port 230. In practice any type of device interface could be used to connect the devices while still remaining within the scope and spirit of the present invention. In step 304, the network storage device 238 obtains an IP address, subnet mask, DNS address, and gateway address via DHCP. In step 306, the VOIP adapter 226 "discovers" the storage device using Universal Plug and Play (UPnP.TM.) technology).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Dua in order to incorporate techniques for accessing a storage or computing device via the Internet using a Domain Name System (DNS)-based infrastructure.  One would have been motivated because there is a need for a storage solution which easily connects to any home or business network and allows direct access to that storage device over the Internet using an address scheme that is user friendly and easy to set up and use. There is also a need for a storage solution that can be accessed by a variety of wireline and wireless devices, including those that do not run web browsers, have reduced or non-existent display screens, and have limited data input capability. There is also a need for a system and method through which users can rapidly access and remotely manage a computing device via the Internet using an address scheme that is user friendly and robust (see Dua; [0014]).


Conclusion
For the reason above, claim 1 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456